Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) xDefinitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Rule §240.14a -12 RAM Holdings Ltd . (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1. Amount Previously Paid: 2. Form, Schedule or Registration Statement No.: 3. Filing Party: 4. Date Filed: RAM HOLDINGS LTD. (a Bermuda company) RAM Re House 46 Reid Street Hamilton HM 12 Bermuda NOTICE OF ANNUAL GENERAL MEETING OF SHAREHOLDERS To Be Held May 3, 2007 Dear Shareholders: We are pleased to invite you to our 2007 Annual General Meeting of Shareholders, which we refer to as the Annual Meeting. We will hold the Annual Meeting at the Hamilton Princess Hotel, 76 Pitts Bay Road, Hamilton, Bermuda, on May 3, 2007 at 10:30 a.m. local time. The purpose of the Annual Meeting is: 1. To elect eleven directors of RAM Holdings Ltd., which we refer to as RAM Holdings, to serve until RAM Holdings annual general meeting of shareholders in 2008. 2. To appoint PricewaterhouseCoopers, Hamilton, Bermuda, as RAM Holdings independent auditors for 2007, and to authorize the directors of RAM Holdings, acting by the Audit Committee, to determine the independent auditors fee. 3. To authorize the election of eleven directors of RAM Reinsurance Company Ltd., a wholly-owned subsidiary of RAM Holdings, which we refer to as RAM Re, to serve until the annual general meeting of the shareholders of RAM Re in 2008. 4. To authorize the appointment of PricewaterhouseCoopers, Hamilton, Bermuda, as RAM Res independent auditors for 2007, and to authorize the directors of RAM Re, acting by the Audit Committee, to determine the independent auditors fee. 5. To act upon any other matters that may properly come before the Annual Meeting. Enclosed is our Proxy Statement, which explains the matters to be acted upon at the Annual Meeting, and our 2006 Annual Report, which includes our 2006 financial statements and schedules. The audited consolidated financial statements for RAM Holdings for the year ended December 31, 2006 and accompanying auditors report will be presented at the Annual Meeting. You may vote at the Annual Meeting if you were a shareholder of record, as shown by the register of shareholders of RAM Holdings, at the close of business on March 20, 2007. By order of the Board of Directors, Victoria W. Guest General Counsel and Secretary April 3, 2007 Hamilton, Bermuda PROXY STATEMENT TABLE OF CONTENTS Page Information About Our Annual General Meeting of Shareholders 1 Information About Our Directors, Corporate Governance and Director Compensation 4 Director Compensation Table 14 Information About Our Executives and Executive Compensation 18 Summary Compensation Table 31 Grants of Plan Based Awards Table 34 Outstanding Equity Awards at Fiscal Year End Table 37 Non-Qualified Deferred Compensation Table 38 Potential Payments Upon Termination or Change in Control Tables 39 Information About the Owners of Our Common Shares 46 Proposals Recommended by the Board of Directors 49 Additional Information 51 RAM HOLDINGS LTD. (a Bermuda company) RAM Re House , 46 Reid Street , Hamilton HM 12 , Bermuda PROXY STATEMENT INFORMATION ABOUT OUR ANNUAL GENERAL MEETING OF SHAREHOLDERS We are sending you this Proxy Statement because our board of directors is soliciting your proxy to vote at the 2007 Annual General Meeting of shareholders of RAM Holdings Ltd., which we refer to as our Annual Meeting. Date, Time and Location of the Annual Meeting We will hold the Annual Meeting at the Hamilton Princess Hotel, 76 Pitts Bay Road, Hamilton, Bermuda on May 3, 2007 at 10:30 a.m., local time. Proposals to be Voted on at the Annual Meeting The proposals to be voted on at the Annual Meeting are: 1. To elect eleven directors of RAM Holdings Ltd., which we refer to as RAM Holdings, to serve until RAM Holdings annual general meeting of shareholders in 2008. 2. To appoint PricewaterhouseCoopers, Hamilton, Bermuda, as RAM Holdings independent auditors for 2007, and to authorize the directors of RAM Holdings, acting by the Audit Committee, to determine the independent auditors fee. 3. To authorize the election of eleven directors of RAM Reinsurance Company Ltd., a wholly-owned subsidiary of RAM Holdings, which we refer to as RAM Re, to serve until the annual general meeting of the shareholders of RAM Re in 2008. 4. To authorize the appointment of PricewaterhouseCoopers, Hamilton, Bermuda, as RAM Res independent auditors for 2007, and to authorize the directors of RAM Re, acting by the Audit Committee, to determine the independent auditors fee. RAM Holdings 2006 Annual Report We have enclosed our 2006 Annual Report with this Proxy Statement. The 2006 Annual Report is included for informational purposes and not as a means of soliciting your proxy. Additional copies of the 2006 Annual Report, including our Annual Report on Form 10-K and financial statements and schedules, may be obtained, without charge, by writing to the Secretary of RAM Holdings, RAM Re House, 46 Reid Street, HM 12, Bermuda. The audited consolidated financial statements for RAM Holdings for the year ended December 31, 2006 and accompanying auditors report will be presented at the Annual Meeting. Mail Date This Proxy Statement, and the accompanying Notice of Annual General Meeting of Shareholders and Proxy, are first being mailed to shareholders on or about April 3, 2007. Our Voting Securities March 20, 2007 was the record date for our Annual Meeting. If you owned RAM Holdings common shares at the close of business on March 20, 2007, you may vote at the Annual Meeting. On the record date, 27,234,755 of our common shares were issued and outstanding. The common shares are our only class of equity securities issued and outstanding and entitled to vote at the Annual Meeting. 1 Number of Votes for each Common Share In general, you have one vote for each common share owned at the record date. The following exceptions may apply: Reduction or Increase of Voting Power Under our Bye-laws Under our bye-laws, if you are a U.S. shareholder, other than our shareholder The PMI Group, Inc., which we refer to as PMI, who controls, directly, indirectly or constructively, as described in our bye-laws, more than 9.9% of our common shares, your total voting power will be reduced to 9.9% of the total voting power of our common shares. The determination of control is made under the relevant provisions of the Internal
